                                          Case 3:18-cv-06476-JD Document 26 Filed 01/07/19 Page 1 of 2



                                  1 ROBERT C. SCHUBERT (S.B.N. 62684)                   RYAN M. KELLY (pro hac vice)
                                    rschubert@sjk.law                                   rkelly@andersonwanca.com
                                  2 WILLEM F. JONCKHEER (S.B.N. 178748)                 ANDERSON & WANCA
                                    wjonckheer@sjk.law                                  3701 Algonquin Road, Suite 500
                                  3 SCHUBERT JONCKHEER & KOLBE LLP                      Rolling Meadows, Illinois 60008
                                    Three Embarcadero Center, Suite 1650                Telephone: (847) 368-1500
                                  4 San Francisco, California 94111                     Facsimile: (847) 368-1501
                                    Telephone:     (415) 788-4220
                                  5 Facsimile:     (415) 788-0161                       Counsel for Plaintiff

                                  6 Local Counsel for Plaintiff

                                  7
                                                                   UNITED STATES DISTRICT COURT
                                  8
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                      Sarbjit Dhesi, DC, QME, ACTAR, a California           Case No. 3:18-cv-06476-JD
                                 10
3701 Algonquin Road, Suite 500




                                      resident, individually and as the representative of
  Rolling Meadows, IL 60008




                                      a class of similarly-situated persons,
   ANDERSON + WANCA




                                 11
                                                                                            PLAINTIFF’S NOTICE OF
        (847) 368-1500




                                 12                  Plaintiff,
                                                                                            VOLUNTARY DISMISSAL OF
                                             v.                                             CERTAIN DEFENDANTS
                                 13
                                      Avella Patient Access Program, Inc., Avella of
                                 14   Austin, Inc., Avella of Columbus, Inc., Avella of
                                      Deer Valley, Inc., Avella of Denver, Inc., Avella
                                 15   of Gilbert, Inc., Avella of Las Vegas II, Inc.,
                                      Avella of Orlando, Inc., Avella of Phoenix III,
                                 16
                                      Inc., Avella of Scottsdale, Inc., Avella of St.
                                 17   Louis, Inc., Avella of Tucson, Inc., Avella of
                                      Tucson II, Inc.,
                                 18
                                                     Arizona corporations;
                                 19   BriovaRx Specialty, LLC, BriovaRx Infusion
                                 20   Services 102, LLC, BriovaRx Infusion Services
                                      103, LLC BriovaRx Infusion Services 305, LLC,
                                 21                  Delaware limited liability
                                                     companies;
                                 22
                                      BriovaRx of Florida, Inc., BriovaRx Infusion
                                 23   Services, Inc., Click Commerce SPO, Inc. f/k/a
                                 24   Xelus Acquisition, Inc. f/k/a Opt Holding Inc.
                                      f/k/a Optum, Inc.,
                                 25                  Delaware corporations; and
                                 26   OptumRx Administrative Services, LLC, a Texas
                                      limited liability company,
                                 27
                                                     Defendants.
                                 28

                                       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF CERTAIN DEFENDANTS
                                         Case 3:18-cv-06476-JD Document 26 Filed 01/07/19 Page 2 of 2



                                  1          PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of
                                  2   Civil Procedure, Plaintiff, Sarbjit Dhesi, DC, QME, ACTAR, by his attorneys, hereby voluntarily
                                  3
                                      dismisses Defendants, OptumRx Administrative Services, LLC and Click Commerce SPO, Inc.
                                  4
                                      f/k/a Xelus Acquisition, Inc. f/k/a Opt Holding Inc. f/k/a Optum, Inc., from case 3:18-cv-06476 in
                                  5
                                      the above action, without prejudice and without costs to any party.
                                  6

                                  7

                                  8   Dated: January 7, 2019                       By: /s/ Ryan M. Kelly
                                  9                                                RYAN M. KELLY (pro hac vice)
                                                                                   rkelly@andersonwanca.com
                                 10                                                ANDERSON + WANCA
3701 Algonquin Road, Suite 500




                                                                                   3701 Algonquin Road, Suite 500
  Rolling Meadows, IL 60008
   ANDERSON + WANCA




                                 11                                                Rolling Meadows, Illinois 60008
        (847) 368-1500




                                                                                   Telephone:    (847) 368-1500
                                 12
                                                                                   Fax:          (847) 368-1501
                                 13                                                Counsel for Plaintiff
                                 14

                                 15                                                ROBERT C. SCHUBERT (S.B.N. 62684)
                                                                                   rschubert@sjk.law
                                 16                                                WILLEM F. JONCKHEER (S.B.N. 178748)
                                                                                   wjonckheer@sjk.law
                                 17                                                SCHUBERT JONCKHEER & KOLBE LLP
                                                                                   Three Embarcadero Center, Suite 1650
                                 18                                                San Francisco, California 94111
                                                                                   Telephone:    (415) 788-4220
                                 19                                                Fax:          (415) 788-0161
                                                                                   Local Counsel for Plaintiff
                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF CERTAIN DEFENDANTS
